Citation Nr: 0818520	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to November 1969.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the Milwaukee, Wisconsin Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2008, a 
Travel Board hearing was held before the undersigned; a 
transcript of the hearing is associated with the claims file.  
During the hearing, the veteran submitted additional evidence 
with a waiver of RO initial consideration.  


FINDINGS OF FACT

1.  It is not shown that at any time during the appeal period 
the veteran had hearing acuity worse than Level II in either 
ear

2.  It is reasonably shown that symptoms of the veteran's 
PTSD produce occupational and social impairment with 
deficiencies in most areas.

3.  The veteran's service-connected disabilities, PTSD rated 
70 percent, tinnitus rated 10 percent, and bilateral hearing 
loss rated 0 percent; are rated 70 percent combined; and are 
reasonably shown to be of such nature and severity as to 
preclude him from participating in any regular substantially 
gainful employment.






CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.85, Tables VI, VIA, VII, 
Diagnostic Code (Code) 6100, 4.86 (2007).

2.  A 70 percent rating is warranted for the veteran's PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2007). 

3.  The schedular requirements for TDIU are met; a TDIU 
rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159. 3.326(a).  The VCAA applies to the 
instant claims.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).
Regarding the matter of the rating for bilateral hearing 
loss, a May 2003 letter advised the veteran generally of what 
type of evidence was needed to establish entitlement to an 
increased rating (and to submit such evidence), and of his 
and VA's responsibilities in claims development.  A February 
2004 rating decision informed him why a compensable rating 
was not warranted.  The Board is aware that the VCAA letter 
did not contain the level of specificity set forth in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
such procedural defect is not prejudicial in this case 
because the record reflects the veteran has actual knowledge 
of the Vazquez-mandated information, and there is 
documentation in the claims file that he received sufficient 
notification for a reasonable person to be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The 
veteran's testimony at the April 2008 Travel Board hearing 
reflects awareness of what is necessary to substantiate this 
claim for a higher rating.  In Vazquez-Flores the Court held 
that actual knowledge is established by statements or actions 
by the claimant or his representative demonstrating an 
awareness of what is necessary to substantiate the claim.  
The veteran has had ample opportunity to respond/supplement 
the record.  Neither he nor his representative alleges that 
notice has been less than adequate.

Regarding VA's duty to assist, all available pertinent 
medical evidence identified by the veteran has been obtained.  
He was afforded VA audiological evaluations in September 2003 
and in October 2006.  VA's duty to assist the veteran in the 
development of facts pertinent to his claim is met.

Regarding the rating for PTSD and entitlement to TDIU, as the 
benefits sought are being granted (at the Travel Board 
hearing it was stated that the veteran sought a 70 percent 
rating for PTSD), there is no reason to belabor the impact of 
the VCAA in these matters.

II.  Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The percentage 
ratings represent, as far as can practicably be determined 
the average impairment in earning capacity resulting from 
diseases and injuries and their residual conditions in civil 
occupations.  

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
such rating. Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  It 
is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Bilateral hearing loss:

On September 2003 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
45
LEFT
15
20
25
60
80

Average puretone thresholds were 28 decibels, right ear and 
46 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent, in the right ear and 94 
percent in the left ear.

On September 2005 VA audiological consultation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
35
45
LEFT
15
20
25
65
85

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.

On December 2005 VA audiological consultation, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
40
60
LEFT
20
20
30
70
90

Speech audiometry revealed speech recognition ability of 94 
percent, in the right ear and 96 percent in the left ear.

On October 2006 VA examination, audiometry revealed that 
puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
45
45
LEFT
20
30
35
70
95

Average puretone thresholds were 35 decibels, in the right 
ear and 58 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent, 
bilaterally.

At the April 2008 Travel Board hearing, the veteran testified 
that it was difficult for him to work due to his hearing 
disability.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
solely on puretone threshold testing.  Table VII is used to 
determine the rating assigned by combining the Roman numeral 
designations for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The record includes several reports of audiometry showing the 
severity of the veteran's hearing loss during the time period 
under consideration.  These studies did not at any time show 
hearing acuity worse than Level II in either ear .  Under 
Table VII, such hearing acuity warrants a noncompensable 
rating under Code 6100.  An exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86), which would 
warrant rating under the alternate criteria of Table VIA, is 
not shown.

As is noted above, the rating of hearing loss disability 
involves a mechanical application of the rating schedule to 
numeric designations assigned to official audiometry results.  
As there is no official audiometry during the period showing 
hearing acuity worse than Level II in either ear, a 
compensable rating clearly is not warranted.

If impairment greater than reflected by the rating assigned 
is suggested by the record, the possibility of referral for 
extraschedular consideration must be considered.  See 
38 C.F.R. § 3.321.  The Board has considered whether such 
referral is indicated in this case.  However, factors 
suggesting referral for extraschedular consideration (such as 
marked interference due to, or frequent hospitalization for, 
hearing loss disability) are not shown.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
Hence, it must be denied.  

PTSD:

A May 2001 rating decision (implementing a Board decision), 
granted service connection for PTSD, rated 50 percent.  In 
March 2002 and June 2003, the veteran sought increase, 
alleging that the disability had worsened.

August 2001 to June 2007 VA records show continuing treatment 
for PTSD.  

On April 2002 VA psychological assessment, the veteran 
reported helplessness, horror, and intense fear, as well as 
flashbacks and anxiety.  He reported that he was not getting 
along with coworkers or supervisors, and that he had been 
moved from department to department because of such.  The 
examiner referred to an August 2001 chart note, in which the 
veteran indicated that on approximately a weekly basis he has 
thoughts of hitting or shooting coworkers; it was noted that 
he denied any intent to follow through on these thoughts.  He 
reported that he had no social contacts, was quite isolated, 
and felt extremely anxious in social situations.  He stated 
that he had panic attacks approximately 4 to 5 times per 
month, typically lasting about 5 minutes; during the attacks 
he experienced tachycardia, shortness of breath, diaphoresis, 
sweating, chest pain, and thoughts of dying and/or going 
crazy.  He reported a persistent fear of future attacks, but 
denied agoraphobia.  His panic attacks occurred most 
frequently when he was meeting new people in new 
surroundings; exercise helped him to control his panic.  He 
continued to complain of sleep disturbance.  He reported 
intermittent suicidal ideation, but no plan or intention.  He 
denied delusions or hallucinations.

On September 2002 VA examination, the veteran complained of 
daily intrusive memories which interfere with his 
concentration.  He stated that he avoided things which 
reminded him of the war.  He indicated he was not close to 
anyone.  He endorsed future foreshortening, startle response 
and hypervigilance.  Mental status examination revealed that 
he was reasonably neat in appearance, pleasant, oriented, 
alert and cooperative.  His affect was appropriate (although 
somewhat depressed).  His speech was normal in mechanics and 
content, and associations were coherent and relevant.  His 
intellectual functioning was grossly intact.  He reported 
sleep deprivation.  He reported suicidal thoughts, but no 
attempts.  He reported irritability, but no violence.

On November 2006 VA examination, the veteran reported that he 
struggled with daily depression.  He indicated that his 
anxiety is mostly constant along with anxiety attacks.  He 
had no close friends.  Mental status examination revealed 
that he was appropriately groomed.  His speech was clear and 
coherent.  He displayed a cooperative attitude during the 
examination.  His mood was dysphoric; he indicated "he feels 
sad, but tries not to show it".  He was easily distracted; 
he had a short attention span.  He was oriented in all 
spheres.  His thought process was unremarkable; he displayed 
suicidal ideation.  He displayed appropriate judgment; his 
intelligence was average; his insight was appropriate.  He 
reported sleep impairment.  He denied hallucinations.  He 
endorsed suicidal ideation, but denied homicidal ideation.  
He reported episodes of violence.  He reported intrusive 
memories that occurred at least once per week.  He denied 
nightmares, but claimed flashbacks.  He avoided talking about 
Vietnam experiences.  He had no contact with friends or 
family, and was overly observant of people in public places.  
He was unemployed because he had difficulty getting along 
with others and had concentration problems while working.  
The examiner noted that the veteran displayed total 
occupational and social impairment due to PTSD signs and 
symptoms.
In a February 2007 Vocational Rehabilitation narrative, it 
was noted that the exacerbation of the veteran's PTSD 
symptoms caused him to be terminated from just about every 
job he has worked.

PTSD is rated under the general formula for rating mental 
disorders, which provides a 100 percent rating where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

The record reasonably reflects that throughout the appeal 
period symptoms of the veteran's PTSD have caused 
deficiencies in most areas.  VA treatment records, as well as 
the November 2006 VA examination report, reflect that the 
veteran's PTSD causes work impairment and impaired family 
relations, judgment, thinking, and mood.  The November 2006 
examiner specifically opined that the veteran had total 
occupational and social impairment due to PTSD signs and 
symptoms.  In light of the showing of deficiencies in most 
areas due to PTSD, the Board concludes that the schedular 
requirements for a 70 percent rating for PTSD are met, and 
that such rating is warranted.  

At no time during the appeal period is it shown that the 
veteran's PTSD was manifested by gross impairment of thought 
or communication, delusions or hallucinations, grossly 
inappropriate behavior, persistent danger to self or others, 
inability to perform daily living requirements/tend to self-
care, disorientation, or other symptoms of such 
nature/gravity.  He has consistently been described as 
appropriately groomed and oriented, and he is able to 
function independently.  Total occupational and social 
impairment due to PTSD symptoms is not shown, and a schedular 
rating in excess of 70 percent for the PTSD is not warranted 
(as noted, the veteran has stated that a 70 percent rating 
would satisfy his appeal).

TDIU:

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that, by 
reason of service-connected disabilities, the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and  occupational 
experience.  If there is only one such disability, it must be 
rated at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability rated at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent.  38 C.F.R. §§ 3.340, 
3.341, 4.16 (a). 

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v.  
Derwinski, 1 Vet. App. 356, 358 (1991).  As further provided 
by 38 C.F.R. § 4.16(a), "Marginal employment shall not be 
considered substantially gainful employment."

The veteran's service connected disabilities are PTSD; 
tinnitus; and bilateral hearing loss.  As the PTSD is rated 
70 percent, the schedular rating requirements for TDIU, under 
38 C.F.R. § 4.16(a).

The veteran contends that his service-connected disabilities 
render him unemployable.  On review of the record, the Board 
finds such is reasonably shown.

The veteran has a high school education and completed two 
years of college.  He is not employed. 

In a February 2007 vocational rehabilitation narrative, it 
was noted that over the veteran's work history, he has 
demonstrated a pattern of maladaptive behavior which caused 
him to be terminated from just about every job that he has 
held.  He opined that much of the veteran's behavior could be 
attributed to an exacerbation of his PTSD symptoms.  He 
stated:

"It is very questionable that [the veteran] would be 
currently feasible for competitive employment, for it is 
feared that he has not overcome the effects of his PTSD 
and would still have problems with too much time off, 
dealing with accepting direction and getting along with 
others. . . . [The veteran] . . . does have a[n] 
employment handicap, which his service connected 
disabilities substantially contribute to".
The record shows that the veteran's service connected 
disabilities (and primarily PTSD) render him incapable of 
regular substantially gainful employment.  Accordingly, the 
requirements for establishing entitlement to a TDIU rating 
are met.


ORDER


A compensable rating for bilateral hearing loss is denied.

A 70 percent rating is granted for the veteran's PTSD, 
subject to the regulations governing payment of monetary 
awards.

A TDIU rating is granted, subject to the regulations 
governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


